Citation Nr: 1443954	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  09-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, including sinus headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic urological disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic gastrointestinal disability, including a hiatal hernia, irritable bowel syndrome, and an upset stomach, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for an immune deficiency disability manifested by recurrent skin lesions, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for herpes simplex.

6.  Entitlement to service connection for a chronic disability manifested by muscle pain and joint stiffness, to include as due to an undiagnosed illness.  
7.  Entitlement to service connection for a chronic disability manifested by chest pain, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for residuals of a back injury.  

9.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing has been associated with the claims file. 

In March 2013, the Board remanded the issues of service connection for headaches, a chronic urological disability, a chronic gastrointestinal disability, a chronic respiratory disability, an immune deficiency disability, a chronic disability manifested by muscle pain and joint stiffness, a chronic disability manifested by chest pain, and residuals of a back injury to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

Service connection for herpes simplex, to include oral lesions, is granted in this decision.  Thus, the issue of service connection for an immune deficiency has been recharacterized to comport with this decision and the evidence.  

A May 2013 rating decision in the electronic file shows that service connection for a left hip disability was denied.  In June 2013, the Veteran filed a notice of disagreement with the rating decision.  The filing of a notice of disagreement confers jurisdiction on the Board, and the next step is for the AOJ to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issue is reflected on the title page.  

The Veteran clarified at the hearing that his claim with respect to a respiratory disability pertained to nasal/sinus symptoms, acknowledging that he had never been diagnosed with lung disease, to include chronic obstructive pulmonary disease (COPD).  Therefore, the grant of service connection for allergic rhinitis in a November 2013 rating decision represents a full grant of the benefits sought with respect to that issue.  

The claims of service connection for a chronic gastrointestinal disability, an immune deficiency disability (claimed as various skin disorders), a chronic disability manifested by muscle pain and joint stiffness, a chronic disability manifested by chest pain, residuals of a back injury, and a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's diagnosed headaches began during active service.

2.  A chronic urological/genitourinary disability, including benign prostate hypertrophy, was not present in service or until years thereafter, is not a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness, and is not otherwise related to service.

3.  The Veteran has a current diagnosis of irritable bowel syndrome (IBS) and active symptoms of IBS.

4.  Herpes simplex, to include oral lesions, was manifested during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for a chronic urological/genitourinary disability, including benign prostate hypertrophy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 3.303, 3.304, 3.317 (2013).

3.  Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

4.  The criteria for service connection for herpes simplex, to include oral lesions, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As the claims of service connection for headaches, herpes simplex and irritable bowel syndrome (IBS) have been granted, no further discussion of VA's duties to notify and assist is required with respect to these matters.

With respect to the claim for a genitourinary disability, a September 2007 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  VA examinations were conducted in December 2008, January 2009, April 2011 and October 2013; the record does not reflect, nor does the Veteran contend, that these examinations and opinions were inadequate for adjudication purposes.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). 

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2013)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2013); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2013).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3) (2013).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2013).

Analysis

I.  Headaches

The Veteran seeks service connection for headaches.  The Veteran has a current diagnosis of headaches and he asserts onset of headaches during service.  

Lay testimony is competent to establish the presence of observable symptomatology, such as for example headaches, and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here there is no evidence that would impugn his credibility and therefore his statements are taken as credible evidence of the Veteran initially having headaches during service.  

Here, credible lay testimony, including the Veteran's sworn testimony before the undersigned, establishes the fact that the Veteran began experiencing headaches during service and is currently diagnosed with headaches.  

The evidence is in equipoise and resolving doubt in the Veteran's favor, service connection for headaches is warranted.  


II.  Urological Disability

The Veteran seeks service connection for a chronic urological disability.  

VA examination reports in December 2008 and January 2009 reflect a diagnosis of benign prostate hypertrophy (BPH).  Although an April 2011 medical history reflects that the Veteran indicated having or having had "Urinary pain/infection/bleeding," the October 2013 VA examiner determined that BPH is the Veteran's only genitourinary issue.  

The Veteran is a Persian Gulf Veteran and although the August 2007 private report notes "Gulf War Syndrome," genitourinary examination was reported to be normal.  Although the Veteran was subsequently diagnosed with BPH, this is not a chronic disease listed in 38 C.F.R. § 3.309(a).  Thus, neither the special provisions of 38 U.S.C.A. § 3.317 nor the theory of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  

With respect to the relationship between the Veteran's BPH and his military service, the October 2013 VA examiner noted that Veteran's BPH was reported by the Veteran to have had its onset when the Veteran was in his 30s, not during service.  

The Veteran is competent to report his symptoms, and has reported that relevant symptoms began after service.  Transcript at 6-8 (2013).  The October 2013 VA examiner specifically concluded that it is less than likely that the Veteran's BPH was incurred in or caused by service, based primarily on the Veteran's report of initial onset of symptoms post-service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a chronic urological disability, to include BPH, is not warranted.  


III.  Irritable Bowel Syndrome (IBS)

The April 2009 VA examination report reflects that the Veteran reported irregular bowels for several years.  He reported that after meals he has an urge for a bowel movement and reports watery stools.  He reported twice monthly constipation as well as cramping and diarrhea twice a week.  The October 2013 VA examination report reflects that the Veteran reported his symptoms were the same as reported at the 2009 VA examination and that he often has to immediately move his bowels after he eats and he will experience diarrhea.

The April 2009 and October 2013 VA examination reports reflect that the Veteran was diagnosed with irritable bowel syndrome (IBS).

Based on the evidence of record, the Veteran's irritable bowel syndrome (IBS) presented after the Veteran's Persian Gulf War service, and according to the medical evidence of record, his symptoms have been manifest to a degree of at least 10 percent or more for more than six months.  The criteria for a grant of service connection for irritable bowel syndrome pursuant to 38 C.F.R. § 3.317(a)(2)(B) are therefore met.

IV.  Herpes Simplex

The Veteran seeks service connection for herpes simplex.  

The December 2008 VA examiner stated that it appeared the Veteran was having recurrent episodes of herpes simplex of the mouth during service and developed erythema multiforme as a byproduct of the herpes simplex.  It was noted that although a diagnosis of herpes simplex is not shown during service, the erythema multiforme could have been misdiagnosed as uticaria during service because one of the other names for erythema multiforme is "acral uticaria."  

Consistent with the December 2008 VA opinion is the October 2013 VA opinion to the effect that the herpes simplex that led to the development of erythema multiforme had its onset during service.  Although the examiner noted it was not an active problem for the Veteran at the time of the examination, the August 2007 private report reflects treatment for recurrent ulcers of the mouth.  

The evidence pertaining to herpes simplex is at least in equipoise and resolving doubt in the Veteran's favor, the Board finds that service connection for herpes simplex, to include oral lesions, is warranted.  


ORDER

Service connection for headaches is granted.  

Service connection for a chronic urological disability is denied.  

Service connection for irritable bowel syndrome (IBS) is granted.

Service connection for herpes simplex, to include oral lesions, is granted.  


REMAND

The Veteran served in the Southwest Asia Theater of operations in the Persian Gulf.  As such, VA must consider whether service connection is warranted for his claimed disorders as due to a qualifying chronic disability or an undiagnosed illness related to his service in the Persian Gulf.  

In this regard, the Board notes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran for disability due to undiagnosed illness and medically unexplained chronic multi symptom illness.  Pursuant to the regulation, the disability must have been manifest either during active service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.

With respect to gastrointestinal symptoms, the evidence is unclear.  

The December 2008 VA general medical examination report reflects GERD had its onset in 2000-2001.  The Veteran testified to onset of relevant symptoms during service and that he sought initial treatment after service in 1996.  The October 2013 VA opinion reflects that Veteran has GERD and was found to have hiatal hernia with symptoms manifesting in 1990s or 2000.  

In addition, the October 2013 VA examination report reflects that it was the examiner's opinion that GERD was due to laxity of the lower esophageal sphincter, noted to typically be due to lifestyle changes.  

With respect to a hiatal hernia, the examiner simply notes that the hiatal hernia "may have been present for many years."  

The VA examiner's opinion is inadequate because he does not address whether it is at least as likely as not that either the GERD or hiatal hernia were incurred during active duty service.  This is the salient inquiry, because regardless of whether the GERD or hiatal hernia was due to "lifestyle factors" or other reasons, if they first manifested during the Veteran's military service, then entitlement to service connection would be warranted.

Moreover, the opinion is inadequate because it is does not address the Veteran's specific contention that his gastrointestinal conditions are due to exposure to fuel fumes during service.

With respect to muscle pain and joint stiffness the December 2013 VA opinion is to the effect that although the Veteran's non-specific complaints could not be related to a specific diagnosis, many of his symptoms are compatible with fibromyalgia.  However, it is unclear if the Veteran meets the criteria for a diagnosis of fibromyalgia, particularly in view of the opinion of the January 2009 VA fibromyalgia examiner to the effect that the evidence does not support a diagnosis of fibromyalgia.  Moreover, the Veteran has several diagnoses to account for pain reported in the right and left shoulder and right and left hip.  It is unclear if the Veteran has pain in other muscles or joints that cannot be attributed to a known diagnosis.  Accordingly, the Veteran is to be afforded a new VA examination with respect to the claim of service connection for a chronic disability manifested by muscle pain and joint stiffness.  

With respect to a chronic disability manifested by chest pain, the December 2008 VA general examination report reflects chest pain began in 1998 or 1999.  The last episode is noted to be in 2007, and the Veteran was told that it was possible secondary to pulled muscles.  The October 2013 VA examination does not appear to even address the Veteran's symptoms of chest pain, and does not address whether there are symptoms of a chronic disability due to an undiagnosed illness.  Accordingly, the Veteran is to be afforded a new VA examination in association with service connection for disability manifested by chest pain.  

With respect to an immune deficiency, although the Veteran claims this disability as an immune deficiency, it is clear based on his testimony and statements that he is referring to rashes and lesions of the mouth and body.  An August 2007 private report reflects an assessment of immune deficiency resulting in recurrent oral and skin lesions consistent with "Gulf War Syndrome."  However, the Board notes that the medical evidence has attributed the Veteran's oral lesions to herpes simplex and that this decision grants entitlement to service connection for herpes simplex.  Nonetheless, with respect to the remaining skin issues, the VA examination reports of record note multiple current dermatological diagnoses.  The same examination find that these disabilities are not related to the Veteran's military service, but these opinions appear to be based solely on the fact that the Veteran's service treatment records do not document rashes/lesions/skin complaints of the body (other than the oral lesions).  Because the examiners did not consider the Veteran's competent and credible testimony regarding experiencing skin rashes in service, the examiner's opinion are inadequate for adjudication purposes.  

With respect to the back, the Veteran testified that activities during service caused a spine injury.  The December 2008 VA general examination report reflects the impression on x-ray examination of the lumbosacral spine was morphologic change to L2.  The September 2013 VA examination report reflects the Veteran's history of back pain since service.  The report of examination reflects findings to include arthritis and an L2 endplate abnormality, possible old fracture.  Although the examiner concluded that it is less than likely that the Veteran's back disability was incurred in or caused by service, noting no back injury during service, a rationale based solely on a lack of objective findings during service is inadequate.  In addition, and opinion as to whether arthritis was shown during the year after separation was not provided.  As such, the September 2013 VA opinion is inadequate.  The Veteran is to be afforded a new back examination.  

Lastly, the record reflects the Veteran filed a notice of disagreement in June 2013 with the denial of service connection for a left hip disability in a May 2013 rating decision.  A statement of the case pertaining to service connection for a left hip disability is not associated with the record.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA gastrointestinal examination.  The examiner must review the Veteran's claims file.  After examining the Veteran and conducting any necessary testing, the examiner should address the following:  1) is it at least as likely as not (a degree of probability of 50 percent or higher) that either the Veteran's current GERD or hiatal hernia were incurred during his military service?  2) is it at least as likely as not (a degree of probability of 50 percent or higher) that either the Veteran's current GERD or hiatal hernia is related to any aspect of the Veteran's military service, to include the Veteran's exposure to jet fuel fumes?  The examiner must provide a rationale supporting any opinion provided.

2. Schedule the Veteran for a VA examination to address the Veteran's complaints of muscle pain and joint stiffness.  The examiner must review the Veteran's claims file.  After examining the Veteran and conducting any necessary testing, ask the examiner to address the following:  1) is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran meets the criteria for a diagnosis of fibromyalgia, or has met the criteria for a diagnosis of fibromyalgia at any time during the appeal period?  In providing this opinion, the examiner should review the December 2013 VA examiner's opinion that the Veteran's non-specific complaints are compatible with fibromyalgia and the January 2009 VA examiner's opinion that a diagnosis of fibromyalgia is not supported by the evidence  2) is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has objective indications of a qualifying chronic disability manifested by joint or muscle pain that cannot be attributed to a known diagnosis (note the Veteran's VA treatment records contain multiple diagnoses for some of the Veteran's muscle and joint pain complaints)?  3)  is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a current diagnosis of a disability manifested by chest pain?  4)  if there are current chest pain symptoms that cannot be attributed to a known diagnosis, is it at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has objective indications of a qualifying chronic disability manifested by chest pains?  The examiner must provide a rationale for any opinion provided.

3. Schedule the Veteran for a VA examination to address his complaints of body and feet rashes claimed as an immune deficiency.  The examiner must review the Veteran's claims file.  After examining the Veteran and conducting any necessary testing, the examiner should address the following:  1)  for each dermatological disability currently diagnosed, is it at least as likely as not (a degree of disability of 50 percent or higher) that the current disability either commenced during the Veteran's military service or is otherwise related to the Veteran's military service?  In responding to this question, the examiner must consider the Veteran's competent and credible reports of skin rashes during military service.  

4. Schedule the Veteran for a VA back examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis in the back or an L2 endplate abnormality, possible old fracture, is related to his active service, to include whether arthritis had its onset within the initial year after service.  In rendering the opinion, the examiner is to address the Veteran's lay assertions, to include with respect to in-service manifestations and continuity of symptoms.  The examination report must include a complete rationale for all opinions expressed.  

5. Issue a statement of the case regarding the issue of entitlement to service connection for a left hip disability.  The issue is to be certified to the Board only if a timely substantive appeal is received.

6. Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


